UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968-99 Name of Registrant: Vanguard Trustees’ Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – April 30, 2016 Item 1: Reports to Shareholders Semiannual Report | April 30, 2016 Vanguard International Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Fund’s Expenses. 31 Trustees Approve Advisory Arrangements. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2016 Total Returns Vanguard International Value Fund -2.48% MSCI All Country World Index ex USA -1.75 International Funds Average -2.59 International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2015, Through April 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $33.22 $31.71 $0.662 $0.000 1 Chairman’s Letter Dear Shareholder, International stocks lost ground over the six months ended April 30, 2016, as investors’ concerns persisted that slow growth in China and historically low oil prices would affect economies globally. A significant market comeback in March and April wasn’t enough to overcome four straight months of setbacks. Vanguard International Value Fund didn’t quite keep pace with the broader international market. The fund returned –2.48%, trailing the –1.75% return of its benchmark, the MSCI All Country World Index ex USA, but finishing a touch ahead of the average return of its international fund peers. The advisors’ holdings in the developed markets of Europe and the Pacific region hurt results, while their emerging markets stocks helped. In terms of sectors, the advisors’ success in telecommunication services couldn’t offset disappointments in financials, health care, and information technology. In a reversal from recent periods, currency effects bolstered international markets. Most notably, the dollar’s weakness against the Japanese yen and the euro lifted returns for U.S.-based investors. U.S. stocks traveled a rocky road, finishing the period about even The broad U.S. stock market delivered flat returns for a half year marked by inconsistency, sharp declines, and even sharper rallies. 2 After struggling during the first four months of the period, U.S. stocks rebounded. Most of the surge came in March as investors cheered the Federal Reserve’s indication that it would raise interest rates fewer times in 2016 than originally anticipated. Continued aggressive stimulus by central banks in Europe and Asia and a recovery in oil prices also helped. International stocks traced an even rockier path than their U.S. counterparts en route to modestly negative returns. Developed markets, especially in Europe, notched weak results, while emerging markets slightly advanced. Bonds proved attractive with help from the Fed The broad U.S. bond market returned 2.82% for the half year. After retreating in November and December, the bond market recorded positive results for each of the next four months. It also received a boost from the Fed’s cautious approach to raising short-term rates. The yield of the 10-year U.S. Treasury note closed at 1.83% at the end of April, down from 2.17% six months earlier. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended April 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 0.22% 0.34% 10.81% Russell 2000 Index (Small-caps) -1.90 -5.94 6.98 Russell 3000 Index (Broad U.S. market) 0.06 -0.18 10.50 FTSE All-World ex US Index (International) -1.52 -10.65 0.25 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.82% 2.72% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.55 5.29 5.37 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.10 0.05 CPI Consumer Price Index 0.60% 1.13% 1.25% 3 Even though the Fed raised short-term rates a quarter percentage point in December, the target rate of 0.25%–0.5% is still historically low, restraining returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 8.72%, boosted by favorable currency effects. Even without this currency benefit, international bond returns were solid. Its long-term record is solid, but the fund has had recent challenges The International Value Fund’s advisors–– Lazard Asset Management, Edinburgh Partners, and ARGA Investment Management––create and maintain a portfolio that often diverges in makeup and performance from the benchmark they’re trying to beat. Although the advisors’ approaches to value investing differ, all three seek to identify undervalued companies with the potential to ultimately deliver strong results. Periods of short-term pain are sometimes a prerequisite when striving to boost longer-term performance. Patience, of course, is a necessary part of value investing, as the path from potential to actual can take time and involves challenges and obstacles. In their efforts to avoid missteps, your fund’s advisors conduct elaborate research and apply careful screening methods to filter out companies that don’t meet their criteria. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.46% 1.37% The fund expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2016, the fund’s annualized expense ratio was 0.45%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: International Funds. 4 Do U.S.-based multinationals provide enough global diversification? Some investors believe that their portfolios get enough exposure to international stocks through their holdings in large-capitalization, multinational U.S. companies such as the ones represented in the Standard & Poor’s 500 Index. After all, those firms generated almost half of their total sales outside the United States in 2014.* However, international exposure based only on a broad index of U.S.-based companies would be patchy at best. The near-even split of domestic and foreign sales for S&P 500 companies is an average; when you look at individual sectors, a different picture emerges. Information technology firms earned the highest percentage of sales abroad (almost 60% in 2014). Utilities and telecommunication services, which tend to operate regionally or nationally, generated the least overseas revenue. As the chart below shows, such a portfolio would also differ significantly from a broadly diversified global portfolio in some sector weightings. It would, for example, have more exposure to IT and health care stocks and considerably less to materials and financials. The bottom line: Large-cap U.S. stocks can give you a degree of exposure to international economic and market forces, but not to the same extent as a combination of both U.S. and non-U.S. stocks. S&P 500 Index sector weightings vary from those of global stocks * All S&P 500 Index and sector revenue data are from S&P Dow Jones Indices LLC for 2014. There are additional risks when investing outside the United States, including the possibility that returns will be hurt by a decline in the value of foreign currencies or by unfavorable developments in a particular country or region. Over a challenging six months for international stocks, the fund had disappointing results. International Value’s holdings in Europe, which made up about half the portfolio, returned about –5% and slightly trailed those of the benchmark. Financial companies from the United Kingdom and Swiss financial and health care companies were among the notable detractors as Europe’s negative interest rates and the uncertain investment outlook weighed on returns. More impressive showings came from Dutch and British media companies in the consumer discretionary sector. The fund also produced mixed but overall negative results in the developed markets of the Pacific region, which returned about –3%. Outcomes in Japan ranged from impressive in telecommunications services to subpar in financials. (Japan and the United Kingdom constitute the two largest country allocations in the fund.) Results in emerging markets offset some of the weakness. The fund’s emerging-market stocks returned nearly 7%, compared with about 1% for those in the benchmark. Strong performers included Chinese technology stocks; Indonesian telecommunications services companies; Brazilian utilities; and Russian energy, financials, and telecom firms. China remains a trouble spot, and the advisors avoided its slumping financial sector. You can find more information on the fund’s positioning and performance in the Advisors’ Report that follows this letter. Whether it’s index or active, low costs and talent matter If you listen to some investing pundits, you might think index investing and actively managed investing are incompatible opposites. We at Vanguard don’t see it that way. To us, it’s not index versus active. In fact, depending on your goals, it could well be index and active. Vanguard is a pioneer in index investing. In 1976, we opened the first index mutual fund, giving shareholders an opportunity to track the performance of the S&P 500 Index. But our roots in active management—which aims to choose investments that will outperform the market—go back to the 1929 launch of what became Vanguard Wellington™ Fund. Our index and active funds share important traits. Both are low cost, and as their assets grow, we can take advantage of the economies of scale by further reducing fund expense ratios. That allows you to keep more of your fund’s returns. And low costs aren’t the whole story. Talent and experience are vital regardless of a fund’s management style. When it comes to indexing, portfolio managers in our Equity Index Group and Fixed Income Group have honed their expertise over decades. That expertise helps our index funds meet their objectives of closely tracking their benchmarks. Our active funds, too, benefit from world-class managers—both our own experts and premier money managers we hire around the globe. There’s no guarantee that active management will lead to market-beating results, but the combination of talent and low costs can give investors a better chance of success. If you’d like to know more, see Keys to Improving the Odds of Active Management Success and The Case for Index-Fund Investing , available at vanguard.com/research. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2016 Advisors’ Report For the six months ended April 30, 2016, Vanguard International Value Fund returned –2.48%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal period and of how the portfolio’s positioning reflects this assessment. These reports were prepared on May 19, 2016. Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 39 3,078 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. Edinburgh Partners Limited 32 2,526 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. ARGA Investment Management, 25 1,990 The advisor believes that investors overreact to LP short-term developments, leading to opportunities to generate gains from investing in “good businesses at great prices.” Its valuation-focused process uses a dividend discount model to select stocks that trade at a discount to intrinsic value based on the company’s long-term earnings power and dividend-paying capability. Cash Investments 4 229 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 8 Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director International equities declined during the period, which was punctuated by volatility. However, economic data in the latter part of the half year improved sentiment and market returns. With another round of stimulus measures from China, “noise” around cuts in oil production, and some better short-term U.S. industrial data, initially weak commodities rebounded in the later months. Commodity-related stocks in energy, materials, and industrials also rebounded. Previously lagging emerging markets have outperformed so far in 2016. The U.S. dollar weakened as investors started to question the likely speed and extent of further U.S. interest rate increases. The Bank of Japan’s January decision to follow the European Central Bank in moving to negative interest rates perplexed many investors and may have led to some unintended consequences: The Japanese yen strengthened amid risk aversion, and banks fell sharply because of fears that profit margins would be eroded, not just in Japan but also in most developed markets. Health care companies declined amid political noise about high drug prices, while traditionally defensive sectors such as utilities, telecommunication services, and consumer staples held up in the weak market. In telecom, shares of Indonesian mobile phone operator Telekomunikasi rose as net income increased 20% in the past year and the dividend grew. Japanese mobile telecom company KDDI advanced as investors expect higher revenues and lower promotional costs. In the consumer sectors, Dutch business information-services provider Wolters Kluwer performed well given accelerating growth, while British competitor Informa rose amid strong earnings and a commitment to increase its dividend. Shares of Japan Tobacco surged as the Ministry of Finance approved a price increase for Mevius, its main domestic cigarette brand. Stock selection in emerging markets benefited the portfolio as BB Seguridade, SABESP, Taiwan Semiconductor, and KOC Holding all rebounded. In contrast, stock selection in health care detracted from relative returns. Shares of Swiss pharmaceutical company Novartis declined as revenue decreased in its eye-care unit, Alcon, and British pharmaceutical company Shire slid as investors didn’t welcome its acquisition 9 of Baxalta. Overall weakness in health care pressured the portfolio’s holdings in the sector, driven in part by rising political concerns involving U.S. drug pricing. Low exposure to, and selection in, energy also detracted as shares of Canadian exploration and production company Encana (which was sold during the period) declined as the price of oil fell. Low exposure to the strongly performing materials sector also hurt relative returns. Recent recoveries in commodity prices and the weakening of the U.S. dollar are providing some relief to beleaguered credit markets and to many emerging-market countries. However, growth remains challenged in developed markets and fragile in emerging markets, while credit has grown to worrisome proportions. Consumers broadly look better positioned in developed markets, and there are a few signs of labor tightness in the United States and Japan. Many areas in technology and health care remain strong. Generally, corporates are healthy, but profit forecasts, and in some cases margins, are under pressure in some areas. Credit is also showing signs of deterioration, raising the cost of capital. Many share prices still appear dependent on both some level of economic recovery and a continuation of low interest rates. This is dangerous, as over the medium term, that is an unlikely combination. The portfolio teams continue to focus on selection, seeking stocks with sustainably high or improving returns trading at attractive valuations. We remain confident that the portfolio’s track record will persist in a variety of market conditions. Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO Markets were particularly volatile over the six months as investor sentiment waxed and waned. In the early part of 2016, principal concerns involved monetary policy in Europe and Japan. To encourage increased bank lending, the European and Japanese central banks independently continued down the road of negative interest rates. Although the direct effect on bank profitability was not hugely significant, the psychological effect was substantial, triggering market worries about the financial sector specifically and growth prospects generally. In our view, both reactions were overstated. Underlying economic growth will continue at a pedestrian pace, and incomes will gradually begin to pick up. As a consequence, we see potential for a rapid recovery in financial share prices when sentiment reverses. 10 Outside the financial sector, the most interesting movements have been in energy. The excess of supply is not enormous, and in the medium term it is likely to be absorbed by economic growth. With industry cash-flow breakeven exceeding $50 per barrel, we can expect energy prices to continue to creep up. Opportunities emerged over the six months, and as a result the portfolio has added TOTAL and increased its BP holding. Share price performance in health care has been lackluster in recent years, and consequently valuations have continued to improve. With strong balance sheets, moderate growth, and sustainable dividend yields, the major pharmaceutical companies look to be good value, notwithstanding some concerns generated by the U.S. political process. Asian emerging markets may provide additional investment opportunities as concerns about China’s growth begin to abate. The portfolio has exposure, but more holdings are likely to be added as valuations permit. We are comfortable with the portfolio structure and its exposure to financials, health care, and energy. As noted, we anticipate that exposure to Asian emerging markets may increase. However, equity markets as a whole remain relatively fully priced, and we believe it is important to be particularly disciplined about valuation. This means there may be periods when cash levels creep higher while we wait for appropriate entry points. ARGA Investment Management, LP Portfolio Managers: A. Rama Krishna, CFA, Founder and Chief Investment Officer Steven Morrow, CFA, Director of Research International equity markets were volatile during the six months, finishing modestly lower. A sharp correction in the period’s first half was followed by an almost equally strong recovery in the second, driven by dovish Federal Reserve commentary, stabilizing earnings expectations, and rebounding commodity prices. ARGA seeks to maximize returns by investing in companies that trade at discounts to their intrinsic values. These discounted valuations typically stem from macroeconomic, regulatory, industry, or company-specific stress. Investors often overreact to such stress, allowing us to purchase companies with strong franchises at low valuations––then profit when those valuations recover. ARGA’s investment activity in the energy sector highlights this approach. As oil prices plummeted in 2015, energy company earnings, returns, and stock prices collapsed. Our valuation models suggested that the market was pricing in very impaired industry returns long-term. Our analysis of more than 100 years of industry data showed that energy returns always normalized after price plunges, even when oil prices failed to recover. Such normalization is driven by aggressive 11 action by energy companies to cut costs, pursue efficiencies, consolidate, and become more capital-disciplined, signifying a focus on returns over growth. Our research confirms that in the recent downturn, companies have begun this process through substantial capital expenditure cuts and restructuring. Building return normalization into our valuation models led to intrinsic value estimates for select energy companies far above then-current market prices, implying significant investment opportunity. So as energy stocks collapsed in late 2015 and early 2016, we added to our already elevated energy exposure, focusing on companies capable of weathering even a prolonged downturn. Disciplined adherence to this approach has begun to show results. Over the period, our energy exposure boosted portfolio performance. As energy valuations still have a ways to recover, consumer discretionary and emerging-market holdings made the largest contribution. Also demonstrating our valuation approach is a significant new position in the Japanese telecom sector. Noting that the value of its listed investment holdings exceeded the company’s market capitalization, we were able to purchase this strongly cash-generative business at a significant discount. Our portfolio of attractively valued international companies offers strong future returns as valuations recover. 12 International Value Fund Fund Profile As of April 30, 2016 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 154 1,847 Median Market Cap $30.3B $28.4B Price/Earnings Ratio 20.2x 18.6x Price/Book Ratio 1.4x 1.5x Return on Equity 13.3% 15.0% Earnings Growth Rate 8.8% 7.4% Dividend Yield 3.0% 3.2% Turnover Rate (Annualized) 25% — Ticker Symbol VTRIX — Expense Ratio 1 0.46% — Short-Term Reserves 1.8% — Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 15.3% 11.6% Consumer Staples 9.5 11.0 Energy 10.9 6.7 Financials 20.9 25.9 Health Care 9.2 9.0 Industrials 10.9 11.5 Information Technology 8.9 8.0 Materials 4.2 7.4 Telecommunication Services 7.7 5.3 Utilities 2.5 3.6 Volatility Measures MSCI AC World Index ex USA R-Squared 0.96 Beta 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Novartis AG Pharmaceuticals 2.2% Royal Dutch Shell plc Integrated Oil & Gas 2.0 KDDI Corp. Wireless Telecommunication Services 1.9 Japan Tobacco Inc. Tobacco 1.9 BP plc Integrated Oil & Gas 1.8 TOTAL SA Integrated Oil & Gas 1.7 BHP Billiton Diversified Metals & Mining 1.5 SoftBank Group Corp. Wireless Telecommunication Services 1.5 Samsung Electronics Co. Technology Ltd. Hardware, Storage & Peripherals 1.5 Sumitomo Mitsui Financial Group Inc. Diversified Banks 1.4 Top Ten 17.4% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2016, the annualized expense ratio was 0.45%. 13 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 22.9% 13.9% Germany 6.5 6.5 Switzerland 6.2 6.4 France 5.4 7.1 Belgium 1.6 1.0 Spain 1.5 2.3 Netherlands 1.4 2.1 Finland 1.4 0.7 Sweden 1.3 2.1 Denmark 1.1 1.4 Other 1.3 2.7 Subtotal 50.6% 46.2% Pacific Japan 22.0% 16.5% South Korea 4.1 3.3 Hong Kong 3.7 2.3 Australia 1.4 5.2 Singapore 1.2 0.9 Other 0.0 0.1 Subtotal 32.4% 28.3% Emerging Markets Brazil 2.1% 1.6% China 2.1 5.1 Turkey 1.5 0.3 Russia 1.5 0.9 Taiwan 1.4 2.5 Thailand 1.2 0.5 Other 2.4 7.0 Subtotal 12.2% 17.9% North America United States 2.3% 0.0% Canada 1.4 6.9 Subtotal 3.7% 6.9% Middle East Israel 1.1% 0.5% Other 0.0% 0.2% 14 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 -10.66% 1.34% 1.64% See Financial Highlights for dividend and capital gains information. 15 International Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (95.4%) 1 Australia (1.0%) BHP Billiton Ltd. 3,051,205 47,650 Woodside Petroleum Ltd. 1,462,441 31,311 * South32 Ltd. 14,073 18 Belgium (1.5%) Anheuser-Busch InBev SA 769,275 95,432 KBC Groep NV 414,579 23,325 Brazil (2.1%) BB Seguridade Participacoes SA 7,200,100 62,805 Cia de Saneamento Basico do Estado de Sao Paulo 4,022,500 30,877 Ambev SA 4,998,600 28,181 * Petroleo Brasileiro SA ADR 4,349,900 25,665 Estacio Participacoes SA 3,857,000 13,312 Canada (1.3%) Canadian Natural Resources Ltd. 2,087,100 62,678 Potash Corp. of Saskatchewan Inc. 2,224,300 39,355 China (2.0%) * Baidu Inc. ADR 291,060 56,553 China Shenhua Energy Co. Ltd. 28,319,500 47,686 Lenovo Group Ltd. 50,174,000 39,692 * Autohome Inc. ADR 488,936 14,453 Denmark (1.1%) Novo Nordisk A/S Class B 881,069 49,194 Carlsberg A/S Class B 341,614 33,301 Market Value • Shares ($000) Finland (1.3%) Nokia Oyj 10,546,558 62,262 Sampo Oyj Class A 983,154 43,004 France (5.0%) TOTAL SA 2,600,476 131,431 BNP Paribas SA 1,219,150 64,565 Valeo SA 275,785 43,745 ^ Vinci SA 545,329 40,730 ^ ArcelorMittal 6,457,900 36,456 ^ Vallourec SA 6,937,210 36,126 ^ Vivendi SA 968,820 18,611 ^ Engie SA 965,914 15,931 Germany (6.0%) Bayer AG 839,848 97,059 Siemens AG 646,507 67,656 E.ON SE 6,285,881 65,148 Muenchener Rueckversicherungs- Gesellschaft AG in Muenchen 315,465 58,647 Commerzbank AG 5,521,923 51,781 Fresenius Medical Care AG & Co. KGaA 554,914 48,299 * RWE AG 1,672,495 25,059 Continental AG 112,095 24,685 GEA Group AG 519,179 24,126 METRO AG 246,657 7,869 Hong Kong (3.6%) Swire Pacific Ltd. Class A 6,451,850 69,994 Galaxy Entertainment Group Ltd. 18,827,000 63,282 CK Hutchison Holdings Ltd. 5,040,692 60,305 Melco Crown Entertainment Ltd. ADR 2,370,800 35,088 16 International Value Fund Market Value • Shares ($000) Li & Fung Ltd. 38,162,000 23,601 Sands China Ltd. 4,822,800 17,182 * Esprit Holdings Ltd. 9,909,234 8,669 * Global Brands Group Holding Ltd. 7,314,000 865 India (0.5%) HCL Technologies Ltd. 3,526,756 39,815 Indonesia (0.7%) * Telekomunikasi Indonesia Persero Tbk PT ADR 997,469 53,235 Ireland (0.3%) Ryanair Holdings plc ADR 309,984 25,093 Israel (1.1%) Teva Pharmaceutical Industries Ltd. ADR 821,045 44,706 * Check Point Software Technologies Ltd. 517,100 42,852 Italy (0.3%) ^ Banca Mediolanum SPA 2,972,415 24,510 Japan (20.8%) KDDI Corp. 5,285,800 152,261 Japan Tobacco Inc. 3,662,600 149,646 SoftBank Group Corp. 2,182,300 117,343 Sumitomo Mitsui Financial Group Inc. 3,640,900 109,561 Nippon Telegraph & Telephone Corp. 2,141,800 95,846 East Japan Railway Co. 941,200 82,803 Daiwa House Industry Co. Ltd. 2,960,600 79,098 Panasonic Corp. 8,435,300 75,227 Daihatsu Motor Co. Ltd. 5,405,600 72,138 Omron Corp. 2,189,200 69,478 Sumitomo Mitsui Trust Holdings Inc. 21,188,000 65,129 Toyota Motor Corp. 1,254,900 63,611 Mitsubishi Corp. 3,537,200 59,455 Makita Corp. 846,700 53,413 Sumitomo Electric Industries Ltd. 4,439,000 53,400 Nomura Holdings Inc. 12,169,400 51,705 DeNA Co. Ltd. 2,963,900 49,881 Takashimaya Co. Ltd. 6,314,000 46,097 Seven & i Holdings Co. Ltd. 954,783 38,958 Ryohin Keikaku Co. Ltd. 141,200 31,454 Sony Corp. 1,239,700 30,028 FANUC Corp. 187,800 27,742 Market Value • Shares ($000) Honda Motor Co. Ltd. 827,700 22,336 Sumitomo Corp. 1,655,800 17,506 Yamato Kogyo Co. Ltd. 701,000 16,456 Netherlands (1.3%) Unilever NV 1,239,351 53,986 ^ Wolters Kluwer NV 1,220,288 46,484 Norway (0.6%) Telenor ASA 1,704,543 29,329 ^ TGS Nopec Geophysical Co. ASA 935,448 15,606 Other (0.4%) 2 Vanguard FTSE All-World ex-US ETF 718,406 31,653 Philippines (0.3%) Alliance Global Group Inc. 72,775,600 22,469 Russia (1.5%) Gazprom PAO ADR (London Shares) 9,420,057 48,947 Sberbank of Russia PJSC ADR 3,063,163 24,628 Lukoil PJSC ADR 466,261 19,866 Mobile TeleSystems PJSC ADR 1,743,447 16,144 Gazprom PAO ADR 740,167 3,842 113,427 Singapore (1.1%) DBS Group Holdings Ltd. 4,684,000 52,981 Genting Singapore plc 58,872,000 35,536 88,517 South Africa (0.9%) ^ Sanlam Ltd. 7,414,619 36,008 Mr Price Group Ltd. 1,366,036 17,366 Nampak Ltd. 9,750,690 16,678 70,052 South Korea (4.0%) Samsung Electronics Co. Ltd. 104,786 114,199 E-MART Inc. 380,476 61,113 SK Hynix Inc. 1,863,063 45,697 Hyundai Mobis Co. Ltd. 149,268 34,019 Shinhan Financial Group Co. Ltd. 561,096 20,573 Hana Financial Group Inc. 891,981 20,002 Hyundai Home Shopping Network Corp. 141,604 16,579 17 International Value Fund Market Value • Shares ($000) Spain (1.4%) Banco Santander SA 12,988,665 65,961 Red Electrica Corp. SA 472,021 42,215 Sweden (1.3%) ^ Assa Abloy AB Class B 3,057,883 64,253 Swedbank AB Class A 1,671,348 36,082 Switzerland (6.0%) Novartis AG 2,247,102 171,009 Roche Holding AG 234,346 59,292 Actelion Ltd. 361,949 58,665 ABB Ltd. 2,756,144 58,348 Credit Suisse Group AG 3,376,710 51,388 * LafargeHolcim Ltd. 884,062 44,889 Cie Financiere Richemont SA 319,810 21,325 GAM Holding AG 577,710 7,548 Taiwan (1.3%) Taiwan Semiconductor Manufacturing Co. Ltd. 22,463,704 103,207 Thailand (1.2%) Bangkok Bank PCL 13,166,800 61,710 Kasikornbank PCL (Foreign) 6,073,300 28,968 Turkey (1.5%) * Turkcell Iletisim Hizmetleri AS 10,316,980 44,646 KOC Holding AS 7,732,365 40,401 Turkiye Halk Bankasi AS 8,563,897 32,889 United Kingdom (21.8%) Royal Dutch Shell plc Class A (Amsterdam Shares) 3,802,694 100,460 Carnival plc 1,779,082 88,739 British American Tobacco plc 1,358,260 82,816 BP plc ADR 2,196,186 73,747 Prudential plc 3,724,739 73,525 BHP Billiton plc 5,368,213 73,354 Market Value • Shares ($000) AstraZeneca plc 1,227,908 70,449 BP plc 12,540,598 69,091 Vodafone Group plc 19,784,694 63,743 * Tesco plc 24,017,376 60,381 Royal Dutch Shell plc Class A 1,998,307 52,342 Unilever plc 1,171,119 52,328 Lloyds Banking Group plc 51,660,286 50,705 Rolls-Royce Holdings plc 5,167,099 50,691 Compass Group plc 2,810,626 50,053 * Royal Bank of Scotland Group plc 14,611,000 49,157 Shire plc 776,498 48,455 WPP plc 1,959,585 45,781 Wolseley plc 811,213 45,438 RSA Insurance Group plc 6,671,056 44,811 Standard Chartered plc 5,353,229 43,268 Informa plc 4,506,338 43,173 * Serco Group plc 29,728,498 41,822 HSBC Holdings plc 5,877,471 38,949 Mediclinic International plc 2,825,842 37,389 RELX NV 2,063,199 36,552 London Stock Exchange Group plc 854,524 33,943 Associated British Foods plc 695,823 31,215 *,3 Worldpay Group plc 7,739,003 30,183 Barclays plc 11,772,753 29,559 Rexam plc 3,011,004 27,538 Signet Jewelers Ltd. 202,410 23,133 Ashtead Group plc 1,532,259 20,378 Petrofac Ltd. 1,590,239 19,702 United States (2.2%) Aon plc 458,755 48,224 * Michael Kors Holdings Ltd. 849,100 43,865 * Weatherford International plc 10,092,000 82,048 Total Common Stocks (Cost $7,945,132) 18 International Value Fund Market Value • Shares ($000) Temporary Cash Investments (6.4%) 1 Money Market Fund (6.2%) 4,5 Vanguard Market Liquidity Fund, 0.495% 482,835,671 482,836 Face Amount ($000) U.S. Government and Agency Obligations (0.2%) 6 United States Treasury Note/Bond, 0.375%, 5/31/16 14,954 14,954 United States Treasury Note/Bond, 3.250%, 5/31/16 4,700 4,711 Total Temporary Cash Investments (Cost $502,501) Total Investments (101.8%) (Cost $8,447,647) Amount ($000) Other Assets and Liabilities (-1.8%) Other Assets Investment in Vanguard 637 Receivables for Investment Securities Sold 16,511 Receivables for Accrued Income 45,860 Receivables for Capital Shares Issued 4,747 Other Assets 42,820 Total Other Assets Amount ($000) Liabilities Payables for Investment Securities Purchased (48,518) Collateral for Securities on Loan (162,715) Payables to Investment Advisor (3,740) Payables for Capital Shares Redeemed (10,014) Payables to Vanguard (18,405) Other Liabilities (5,062) Total Liabilities (248,454) Net Assets (100%) Applicable to 246,700,995 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At April 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 8,431,865 Undistributed Net Investment Income 45,484 Accumulated Net Realized Losses (175,584) Unrealized Appreciation (Depreciation) Investment Securities (487,191) Futures Contracts 2,074 Forward Currency Contracts 4,721 Foreign Currencies 1,208 Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $154,140,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.9% and 3.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, the value of this security represented 0.4% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $162,715,000 of collateral received for securities on loan. 6 Securities with a value of $14,000,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 International Value Fund Statement of Operations Six Months Ended April 30, 2016 ($000) Investment Income Income Dividends 97,216 Interest 2 550 Securities Lending 1,504 Total Income 99,270 Expenses Investment Advisory Fees—Note B Base Fee 6,375 Performance Adjustment 1,394 The Vanguard Group—Note C Management and Administrative 7,972 Marketing and Distribution 548 Custodian Fees 536 Shareholders’ Reports 87 Trustees’ Fees and Expenses 5 Total Expenses 16,917 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 (122,273) Futures Contracts (5,705) Foreign Currencies and Forward Currency Contracts (955) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (149,263) Futures Contracts (5,332) Foreign Currencies and Forward Currency Contracts 7,892 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $
